956 F.2d 1171
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.FEDERAL COMPUTER CORPORATION, Appellant,v.H. Lawrence GARRETT, III, Secretary of the Navy Appellee,andGovernment Technology Services, Inc. Intervenor.
Nos. 91-1327, 91-1328, 91-1339.
United States Court of Appeals, Federal Circuit.
Jan. 28, 1992.

1
DISMISSED.


2
JOINT STIPULATION TO DISMISS APPEALS WITH PREJUDICE


3
Pursuant to Rule 27(d) of the Rules of Practice of the U.S. Court of Appeals for the Federal Circuit, and Rule 42(b) of the Federal Rules of Appellate Procedure, Appellant, Federal Computer Corp., Appellee, H. Lawrence Garrett, III, Secretary of the Navy, and Intervenor, Government Technology Services, Inc. hereby respectfully stipulate and agree to dismiss each of the above-captioned appeals, with prejudice, with each party to bear its own costs.


4
Respectfully submitted,


5
/s/ Robert E. Gregg, Esquire

Thomas Folk, Esquire

6
Hazel & Thomas, P.C.

3110 Fairview Park Drive
Falls Church, Virginia 22042
FAX:  (703) 641-4340

7
/s/ Stuart M. Gerson, Esquire

David M. Cohen, Esquire
Joan Bernott, Esquire
Special Litigation Group
Commercial Litigation Branch
Civil Litigation
U.S. Department of Justice
Attn:  Classification Unit
2nd Floor, Todd Building
Washington, D.C. 20530
FAX:  (202) 514-7965

8
/s/ Richard J. Conway, Esquire

William M. Rosen, Esquire
Hilary S. Cairnie, Esquire
8300 Boone Boulevard
Vienna, Virginia 22182
FAX:  (703) 847-4616